ASSET PURCHASE AGREEMENT




THIS ASSET PURCHASE AGREEMENT (the "Agreement") is made and entered into as of
the 12th day of May 2006 by and between Coroware Technologies Inc., (“Buyer”) a
Florida corporation, and a wholly owned subsidiary of Innova Holdings, Inc.,
(“Buyer’s Parent”) a Delaware corporation with its business address at 17105 San
Carlos Blvd., Suite A6151, Fort Myers Beach, Florida 33931 and CoroWare, Inc., a
Washington corporation, (“Seller”) with a business address at 677 120th Avenue
NE, #153, Bellevue, WA  98005.


WHEREAS, Seller is engaged in the business of providing innovative systems
integration with particular expertise in the area of mobile service robotics and
through its wholly owned subsidiary is a robotic standards conformance
organization and is the sole commercial developer of test services and products
for JAUS compliance (the “Business”).
 
WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer all of Seller's right, title and interest in and to all of Seller's
tangible and intangible assets used in the operation of the Business, on the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual promises contained herein, Buyer
and Seller hereby agree as follows:


ARTICLE 1
DEFINITIONS


1.1
Definitions. As used in this Agreement, the following terns shall have the
meanings indicated below:



"Assets" has the meaning ascribed to it in Section 2.1


"Assumed Liabilities" has the meaning ascribed to it in Section 2.3(a).


"Bill of Sale" means the Bill of Sale for the Assets, in the form attached
hereto as Exhibit A, to be delivered at the Closing.


"Business" means all products and Services provided by Seller.


"Buyer" has the meaning ascribed to it in the forepart of this Agreement.

-1-

--------------------------------------------------------------------------------




"Buyer Ancillary Agreements" has the meaning ascribed to it in Section 7.2.


"Buyer MAE" means an effect materially and adversely affecting the ability of
Buyer or Buyer’s Parent to conduct the critical aspects of their businesses
substantially as conducted on the date hereof.


"Cash Purchase Price" has the meaning ascribed to it in Section 3.2(b)(i).


"Closing" has the meaning ascribed to it in Section 4.1.


"Closing Date" has the meaning ascribed to it in Section 4.1.


"Code" means the Internal Revenue Code of 1986, as amended.


"Contracts" means all written and oral contracts, agreements, employment
agreements, consulting agreements and service agreements (excluding Real
Property Leases), in each case including all amendments thereto.


"Employee Benefit Plans" means all retirement, disability, sick leave, medical,
dental and other health insurance, life insurance, severance, stock options,
deferred compensation and vacation and all other employee benefit plans within
the meaning of Section 3(3) of ERISA.


"Employees" has the meaning ascribed to it in Section 6.12.


"Encumbrances" means all liabilities, obligations, pledges, security interests,
liens, claims, encumbrances or charges.


"Environmental Law" has the meaning ascribed to it in Section 6.14(c).


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.


"ERISA Plans" has the meaning ascribed to it in Section 6.15(a).


"Excluded Assets" has the meaning ascribed to it in Section 2.2.


"Financial Statements" means the audited financial statements of Seller for the
years ended December 31, 2004 and 2005.


"GAAP" means generally accepted accounting principles, consistently applied
throughout the specified period and in the immediately prior comparable period.

-2-

--------------------------------------------------------------------------------




"Hazardous Material" has the meaning ascribed to it in Section 6.14(c).


"Intellectual Property" means all patents and patent rights, trademarks and
trademark rights, inventions, service marks, designations, logos, copyrights and
copyright rights, software including source code, customer lists, drawings and
designs and lists of contacts in the software and technology systems engineering
and military industries.


“JAUS” shall mean the Joint Architecture for Unmanned Ground Systems (JAUS)
standards committee for which Coroware Test Labs, a wholly owned subsidiary of
Seller is the first robotic standards conformance organization and is the sole
commercial developer of test services and products for JAUS compliance.”


“Lawsuit” shall mean that certain lawsuit brought by Manor Systems, LLC. Against
Lloyd Spencer and Seller.


"Litigation" means any litigation, judicial, administrative or arbitral action,
proceeding or claim.


"Permits" means all permits, licenses, franchises, certificates of authority and
other governmental authorizations, approvals and consents.


"Retained Liabilities" has the meaning ascribed to it in Section 2.3(b).
 
"Seller" has the meaning ascribed to it in the forepart of this Agreement.


"Seller Ancillary Agreements" has the meaning ascribed to it in Section 6.2.


"Seller ERISA Affiliate" has the meaning ascribed to it in Section 6.15(b).


"Seller MAE" means an effect materially and adversely affecting the ability of
Seller to conduct the critical aspects of the Business substantially as
conducted on the date hereof.


"Tangible Personal Property" means all machinery, mobile or otherwise, equipment
(including computer hardware and communications equipment), equipment including
research and development equipment, testing equipment and robotic equipment,
vehicles, tools, fixtures, furniture and furnishings and other personal
property.


"Taxes" means all taxes, assessments, fees, interest penalties and governmental
charges.


"Third Party Claims" has the meaning ascribed to it in Section 10.4.


-3-

--------------------------------------------------------------------------------


 
1.2
Interpretation. In this Agreement, unless the context otherwise requires, the
singular shall include the plural, the masculine shall include the feminine, and
vice versa. The term "includes" or "including" shall mean "including without
limitation." References to a Section, Article, Exhibit or Schedule shall mean a
Section, Article, Exhibit or Schedule of this Agreement.



ARTICLE II
PURCHASE AND SALE OF ASSETS


2.1         Purchase and Sale of Assets. Upon the terms and conditions herein
set forth, Seller hereby agrees to sell, convey, transfer, assign, grant and
deliver to Buyer, and Buyer hereby agrees to purchase, acquire and accept from
Seller at the Closing, all of Seller’s right, title and interest in and to all
of Seller's, tangible and intangible assets relating to or used in connection
with the Business, including, without limitation, those specifically listed
below (collectively, the "Assets") free and clear of all Encumbrances:



 
(a)
All tangible assets of every kind and description wherever located, including,
without limitation, all hardware, software, machinery, equipment leasehold
improvements, all robotic equipment, research and development equipment, and
testing equipment, hardware, fixtures, shelving, furniture, furnishings,
telephone systems, files, records and other items of similar character relating
to the Business, wherever located (collectively the “Equipment”), specifically
including the items listed on Schedule 2.1(a).




 
(b)
All inventories relating to the Business, wherever located (the “Inventory”),
and described by individual part on a list to be attached as Schedule 2.1(b;




 
(c)
All spare parts, supplies, packaging materials, consumable materials and other
items of similar character used in the operation of the Business;




 
(d)
All books, records, manuals and other materials of the Business, including,
without limitation, all sales records, customer lists and records, personnel and
payroll records, accounting records, purchase and sale records, price lists,
correspondence, and quality control records, manuals and procedures wherever
located;




 
(e)
All intangible assets including without limitation all employee relations,
customer contacts in the military and homeland security markets, contacts with
Microsoft, all other customer contacts, all purchased and developed software and
related source code which includes all software and related source code for
JAUS,


-4-

--------------------------------------------------------------------------------





 
(f)
All other intellectual property, specifically including without limitation all
logos, and all other similar interests relating to the operation of the Business
to which the Seller has any right of ownership, use or otherwise (the
“Intellectual Property”). Except for trade names listed in (g), below, Schedule
2.1(f) designates all Intellectual Property for which a filing or registration
has occurred;




 
(g)
All of the Seller’s right, title and interest in and to the name “CoroWare,” and
“CoroWare Test Labs” and any derivatives thereof employed in the Business, and
any other names used by Seller, including those for which a filing or
registration has occurred and which are listed on Schedule 2.1(f).




 
(h)
The goodwill and going concern value of the Business;




 
(i)
All Permits used in the Business, which Permits are listed on Schedule 2.1(i);




 
(j)
All of the Seller’s right, title and interest in, to and under all distributor,
vendor or customer contracts or licenses, purchase orders, sales orders, leases,
license agreements, non-disclosure agreements, supply agreements and other
agreements of the Business, including those set forth in Schedule
2.1(j) attached hereto (which schedule shall be separated by categories,
including a category for Supply Agreements), which Buyer chooses to assume and
as so indicated as assumed on Schedule 2.1(j) (the “Assumed Contracts”),
provided, however, that Seller shall remain solely responsible for any breach of
an Assumed Contract occurring prior to Closing, or any act or omission of Seller
regarding an Assumed Contract which occurs prior to Closing;




 
(k)
The current listings and right to use the telephone and fax numbers and e-mail
addresses currently being used by the Business, including but not limited to the
numbers listed on Schedule 2.1(k);




 
(l)
The URL sites described on Schedule 2.1(l); and




(m)  
        All claims of the Seller against third parties relating to the Assets,
whether choate or inchoate, known or unknown, contingent or noncontingent.




(n)
All accounts receivable of every kind including Accounts Receivable billed and
uncollected as of the closing date, and all unbilled services up through the end
of business on the day preceding the closing of this Agreement, as well as all
amounts due from employees.


-5-

--------------------------------------------------------------------------------





(o)  
All available cash as of the end of business on the date immediately preceding
the closing date as further discussed in Section 2.3 (a) (ii). Additionally, all
cash received by Seller after the Closing from sources which are part of or
related to the assets purchased and the assumed liabilities in this Agreement
shall promptly be paid to Buyer via bank wire transfer.




(p)  
All of Seller’s interest in Seller’s subsidiary CoroWare Test Labs, Inc. (CTL),
a Pennsylvania corporation, comprising 100 out of 100 issued shares of common
stock, representing 100% ownership of CTL and any other subsidiaries owned by
Seller.

 
All of the assets being purchased by the Buyer listed in this Paragraph 1.1 are
hereinafter referred to as the “Assets.” Notwithstanding the foregoing, the
transfer of the Assets pursuant to this Agreement shall not include the
assumption of any liability related to the Assets unless Buyer expressly assumes
that liability pursuant to Section 2.3(a).


2.2
Excluded Assets. Notwithstanding anything to the contrary contained in Section
2.1 or elsewhere in this Agreement, the following assets of Seller
(collectively, the “Excluded Assets”) are not part of the sale and purchase
contemplated hereunder, are excluded from the Assets and shall remain the
property of Seller after the Closing:




 
(a)
all minute books, stock Records and corporate seals;




 
(b)
the shares of capital stock of Seller held in treasury;




 
(c)
all rights of Seller under this Agreement, the Bill of Sale, and the Promissory
Note.



2.3
Assumption of Liabilities.




 
(a)
On the Closing Date, Buyer shall assume and agree to discharge only the
following Liabilities of Seller (the "Assumed Liabilities"):




 
(i)
all liabilities and obligations of Seller arising on or after the Closing Date
under the Assumed Contracts listed on Schedule 2.3;

     

 
(ii)
all liability listed on Schedule 2.3 attached hereto and made a part hereof,
which shall include accounts payable incurred through the Closing Date in the
normal course of business, bank credit card debt up to an amount of $98,168.33,
and a loan payable to Lloyd Spencer in the amount of $5,279.13. All cash
received by Seller up to and including the close of business on the day
immediately preceding the closing date shall be used exclusively for the
purposes of paying all business related accounts payable, bank credit card debt
and/or payroll. Any remaining cash available as of the close of business on the
date immediately preceding the closing date shall be transferred to the Buyer.
In no event, however, shall the amount of liabilities assumed in excess of the
bank credit card debt of up to an amount of $98,168.33 assumed as determined by
this Section 2.3 (a) (ii) of this Agreement be greater than $100,000 of the
total of the Acccounts Receivable assets purchased as determined in Section 2.1
(n) of this Agreement and the Cash assets purchased as determined in Section
2.1(o) of this Agreement.

 
-6-

--------------------------------------------------------------------------------





 
(b)
All other Liabilities of Seller (the "Retained Liabilities") shall remain the
liability of Seller after closing.



ARTICLE III
PAYMENT TO SELLER



3.1
Consideration for the Assets.

 

 
(a)
The consideration for the Assets (the “Purchase Price”) subject to adjustment as
set forth in (b) below shall be (i). up to $450,000 in cash (“Cash Portion”) of
which $100,000 is guaranteed ; (ii). up to $1,200,000 million in the restricted
common stock of Buyer’s Parent , (“Stock Portion”) and (iii). stock options for
12.0 million shares, exercisable at $.018 (“Option Portion”) to be allocated to
employees of Seller each as more fully described below. At the Closing, and
thereafter, the Purchase Price shall be delivered by Buyer to Seller as set
forth in Sections 3.2 and 3.3, below:




(b)
In the event Buyer is required to pay by law, any of Seller’s or Seller’s wholly
owned subsidiaries liabilities, in excess of the amount of the Assumed
Liabilities, then the purchase price shall be reduced by the amount paid by
Buyer with respect to such Retained Liabilities. Such amounts shall first reduce
the cash portion of the purchase price and the balance, if any, shall reduce the
number of shares of stock to be paid by Buyer to Seller.




3.2
Cash Portion of the Purchase Price.




 
(a)
Guaranteed Payment. Buyer shall pay to Seller (i) on Closing in immediately
available funds the amount of $30,000; (ii) on or prior to the date which is one
month after closing, the amount of $20,000; and (iii) $10,000 in each month for
five months beginning on the date which is six months after closing for an
aggregate guaranteed amount of $100,000.


-7-

--------------------------------------------------------------------------------





(b)  
Performance Payment. (i) If during any of the first four quarters after closing,
Buyer sales reach $300,000 or more for such quarter, Buyer shall pay Seller an
additional $25,000 for each quarter sales reached $300,000 or more (maximum
$100,000) and gross profit percentage, as defined in paragraph 3 below, is no
less than 40%. Additionally, if during the first four quarters following
closing, Buyer has sales of at least One and One-half Million Dollars
($1,500,000) and the gross profit percentage is no less than 40%, Buyer shall
pay Seller an additional $125,000 and if Buyer has sales of at least Two Million
Dollars and the gross profit percentage is no less than 40% the total amount
paid shall be increased by an additional $125,000 or a total of $250,000.



An adjustment will be made to the cash to be paid in accordance with this
Section 3.2 (b) - Performance Payment by the net amounts of the totals from
Section 2.1 (n), Section 2.1 (o) reduced by the total of Section 2.3 (a) (ii);
all Sections refer to this Agreement. If the net amount of the adjustment is
positive, the cash Performance Payments will be increased proportionally to
include the net increase. If the net amount of the adjustment is negative, then
up to $98,168.33 of the negative adjustment will be applied against Valuation
Share payments at the then prevailing stock price, based upon the closing stock
price of Buyer’s Parent on the date immediately before such payment. Amounts of
negative adjustment greater than $98,168 will be applied against the cash
Performance Payments proportionally, such that the cash Performance Payments
will be reduced on a dollar for dollar basis up to the amount of the total
negative adjustment less $98,168.33.


If the gross profit percentage in any of these quarters is less than 40% but at
least 25%, then the Buyer shall pay Seller a portion of the indicated cash
Performance Payments for each quarter in accordance with the following schedule:


Gross Profit %
 
Payout %
Less than 25%
 
-0-%
25%
 
50%
25% to 40%
 
Prorated from 50% to 100%
40%
 
100%

 

3.3
Stock Portion of the Purchase Price.

 

(a)  
Definitions.




(i)  
“Valuation Shares” shall mean Thirty Million Shares (30,000,000) of the Buyer’s
Parents restricted common stock.


-8-

--------------------------------------------------------------------------------





(ii)  
“Escrow Shares” shall mean Twelve Million Five Hundred Thousand shares
(12,500,000) of the Buyer’s Parents restricted common stock.




(iii)  
“Adjusted Valuation Shares” shall mean Seventeen Million Five Hundred Thousand
shares (17,500,000) of the Buyer’s Parents restricted common stock and following
final disposition of the Lawsuit shall be increased by the Escrow Shares
returned to Buyer for the purpose of increasing the Adjusted Valuation Shares in
accordance with the terms of the Escrow Agreement attached hereto as Exhibit E.






(b)  
Payment of Escrow Shares. The Escrow Shares shall be held in Escrow and released
to increase the Adjusted Valuation Shares upon final resolution of the Lawsuit
in accordance with the terms of the Escrow Agreement attached hereto as Exhibit
E. That percentage of Adjusted Valuation Shares which has been paid to Seller
will be paid to Seller on the shares released to increase the Adjusted Valuation
Shares.



  (c) Payment of Adjusted Valuation Shares.The Adjusted Valuation Shares will be
paid to Seller in accordance with the following number of shares and subject to
the terms set forth below:
  
(a) Shares Payable in First Twelve Months Following Closing:


(i) Buyer shall pay and deliver 5,000,000 shares of Buyer’s Parent’s restricted
common stock to the Seller on Closing. Such shares shall vest equally over a
three year period with one-third vesting on the first anniversary date following
closing and one-third on each of the next two subsequent anniversary dates. Such
shares shall include a legend which prohibits sale or transfer of shares until
vested and which will be removed upon vesting.
  
(ii) If after closing total sales of Buyer in the twelve month period following
closing reach 1.1 Million Dollars ($1,100,000) and the gross profit percentage
as defined below is no less than forty percent (40%), then Buyer shall pay and
deliver an additional 416,667 shares of Buyer’s Parent’s common stock to Seller
for an aggregate of 5,416,667 shares at the end of the first twelve month
period.


(iii) If Buyer’s total sales in the twelve month period following closing reach
1.5 Million Dollars ($1,500,000) and the gross profit percentage is no less than
forty percent (40%), then Buyer shall pay and deliver an additional 416,667
shares of Buyer’s Parent’s common stock to Seller for an aggregate of 5,833,334
shares at the end of the first twelve month period.

-9-

--------------------------------------------------------------------------------





(b) Shares Payable in Second Twelve Months Following Closing:


(i) If Buyer’s total sales in the second twelve month period following closing
reach 1.2 Million Dollars ($1,200,000) and the gross profit percentage as
defined below is no less than forty percent (40%), then Buyer shall pay and
deliver an additional 2,916,667 shares of Buyer’s Parent’s common stock to
Seller at the end of the second twelve month period.


(ii) If Buyer’s total sales in the second twelve month period following closing
reach Two Million Dollars ($2,000,000) and the gross profit percentage as
defined below is no less than forty percent (40%), then Buyer shall pay and
deliver an additional 1,458,333 shares of Buyer’s Parent’s common stock to
Seller at the end of the second twelve month period for an aggregate of
4,375,000 shares.


(iii) If Buyer’s total sales in the second twelve month period following closing
reach Two and One-half Million Dollars ($2,500,000) and the gross profit
percentage as defined below is no less than forty percent (40%), then Buyer
shall pay and deliver an additional 1,458,333 shares of Buyer’s Parent’s common
stock to Seller at the end of the second twelve month period for an aggregate of
5,833,333 shares.


(c) Shares Payable in Third Twelve Months Following Closing:


(i) If Buyer’s total sales in the third twelve month period following closing
reach 2 Million Dollars ($2,000,000) and the gross profit percentage as defined
below is no less than forty percent (40%), then Buyer shall pay and deliver an
additional 2,916,667 shares of Buyer’s Parent’s common stock to Seller at the
end of the third twelve month period.
 
(ii) If Buyer’s total sales in the third twelve month period following closing
reach Two and One Half Million Dollars ($2,500,000) and the gross profit
percentage is no less than forty percent (40%), then Buyer shall pay and deliver
an additional 1,458,333 shares of Buyer’s Parent’s common stock to Seller at the
end of the third twelve month period for an aggregate of 4,375,000 shares.


(iii) If Buyer’s total sales in the third twelve month period following closing
reach Three and One-half Million Dollars ($3,500,000) and the gross profit
percentage is no less than forty percent (40%), then Buyer shall pay and deliver
an additional 1,458,333 shares of Buyer’s Parent’s common stock to Seller at the
end of the third twelve month period for an aggregate of 5,833,333 shares.


(d) If the gross profit percentage in any of these twelve month periods is less
than 40% but at least 25%, then the Buyer shall pay Seller a portion of the
indicated Stock Portion for each twelve month period in accordance with the
following schedule:


Gross Profit %
 
Payout %
Less than 25%
 
-0-%
25%
 
50%
25% to 40%
 
Prorated from 50% to 100%
40%
 
100%

 
-10-

--------------------------------------------------------------------------------




For all purposes of Sections 3.2 and 3.3, Gross Profit shall mean reported
Revenues, as included in the audited financial statements of Buyer less all
compensation costs, including employee benefits and subcontractor costs, plus
direct materials of Buyer. The calculation of compensation costs shall include
50% of the compensation costs for David Hyams and 80% of the compensation costs
for Lloyd Spencer regardless of the legal entity within Buyer or Buyer’s Parent
that pays the compensation costs for Messrs. Hyams and Spencer. Gross Profit
percentage shall mean Gross Profit divided by Total Revenues.


As further discussed in Section 3.2 (b) of this Agreement, an adjustment will be
made to the payment of the Valuation Shares if the net amount of the adjustment
as determined in Section 3.2 (b) of this Agreement is negative. Up to $98,168.33
of such negative adjustment will be applied against shares paid at the then
prevailing stock price, based upon the closing stock price of Buyer’s Parent on
the date immediately before such payment.


Notwithstanding the schedule shown above, in the event that Buyer’s Parent
enters a binding agreement to sell all or substantially all of its stock or its
assets or all or substantially all of the stock of Buyer or the assets acquired
from Seller prior to receipt of all of the stock portion of the purchase price
to be paid hereunder, then the remaining portion of the stock purchase price
including both the guaranteed shares and the contingent shares based on Sales
and Gross Profit performance shall be delivered to the Seller immediately prior
to the sale.


3.4      Allocation. The Purchase Price shall be allocated in accordance with
Schedule 3.4. After the Closing, the parties shall make consistent use of the
allocation specified in Schedule 3.4 for all Tax purposes and in all filings,
declarations and reports with the IRS in respect thereof, including the reports
required to be filed under Section 1060 of the Code. Buyer shall prepare and
deliver IRS Form 8594 to Seller within one hundred fifty (150) days after the
Closing Date to be filed with the IRS. In any proceeding relating to the
determination of any Tax, neither Buyer nor Seller nor any of Seller’s
shareholders shall contend or represent that such allocation is not a correct
allocation.



3.4
Sales Tax on Transaction. Seller shall be liable for any sales tax payable on
the sale of the Assets. If Buyer is assessed any sales or use tax, and related
interest and penalties on the purchase of the Assets by any taxing authority,
Seller shall reimburse Buyer for the full amount of the assessment within 30
days of the buyer notifying Seller of the assessment.


-11-

--------------------------------------------------------------------------------





3.5
If the Buyer’s Parent, at any time while this Agreement is in place and through
the term of the payment of the Stock Portion of the Purchase Price as described
in Section 3.3 of the Agreement, shall (a) pay a stock dividend or otherwise
make a distribution or distributions on shares of its Common Stock (b) subdivide
outstanding shares of Common Stock into a larger number of shares, (c) combine
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, then the amount of the Valuation Shares to be
paid shall be adjusted on a direct basis so that the amount of the Valuation
Shares increase or decrease in accordance with such actions.


 
ARTICLE IV 
THE CLOSING


4.1          Closing. The closing of the purchase and sale of the Assets
hereunder (the "Closing") shall take place on May 15, 2006 (the “Closing Date”).
The Closing shall take place at the offices of Buyer in Fort Myers, Florida. The
Closing shall be effective as of the close of business on the Closing Date.


4.2
Delivery of Items by Seller. Seller shall deliver to Buyer at the Closing the
items listed below:

 

 
(a)
a copy, certified by the Secretary of Seller, of resolutions duly adopted by the
Board of Directors of Seller and by the shareholders of Seller authorizing the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby;

 

 
(b)
a certificate, duly executed by an authorized officer of Seller, certifying as
to the matters set forth in Section 9.1(a);

 

 
(c)
the Bill of Sale, duly executed by Seller;

 

 
(d)
physical possession of the Assets where located;

 

 
(e)
assignment of the Assumed Contracts, duly executed by Seller;

 

 
(f)
assignment of all other intangibles;

 

 
(g)
assignment of all developed software and source codes for all developed
software, and


-12-

--------------------------------------------------------------------------------


 

 
(h)
such other documents, instruments or certificates as Buyer may reasonably
request.



4.3
Delivery of Items by Buyer. Buyer shall deliver to Seller at the Closing the
items listed below:




 
(a)
a copy of resolutions duly adopted by Buyer authorizing the execution, delivery
and performance of this Agreement and the transactions contemplated hereby;




 
(b)
a certificate duly executed by Buyer, certifying as to the matters set forth in
Section 9.2(a);




 
(c)
assignment of the Assumed Contracts, duly executed by Buyer;




 
(d)
a wire transfer or check to the Seller in the amount of Thirty Thousand Dollars
($30,000);




 
(e)
a Promissory Note in the amount of Seventy Thousand Dollars ($70,000);




 
(f)
a contingent performance promissory note for an amount up to $350,000; and




(g)  
        such other documents, instruments or certificates as Seller may
reasonably request.




(h)  
        a corporate guaranty executed by Innova Holdings, Inc.




 (i)  
        satisfactory employment agreements between Buyer and Seller’s key
employees.





ARTICLE V
PRORATIONS AND ACCRUALS


5.1
2005 Personal Property Taxes. Personal property taxes, if any, applicable to the
Assets for 2006 shall be prorated as of the Closing based upon 105% of the
personal property taxes assessed for the year 2005.



5.2
Utilities. Utility charges for the billing periods in which the Closing occurs
will be apportioned between Buyer and Seller based on actual meter readings as
of the Closing.


-13-

--------------------------------------------------------------------------------




5.3
Credit for Employee Vacation and Sick Pay. Buyer shall be entitled to a credit
against the Purchase Price for the amount of all accrued but unpaid employee
vacation and sick pay due as of the Closing Date (the “Employee Accrual”) to the
Employees, as shown on Schedule 5.4.



5.4
Costs Under Assumed Contract. All costs, charges or prepayments paid or payable
by or to Seller under any Assumed Contracts will be prorated as of the Closing
Date, as shown on Schedule 5.4.



 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller hereby makes the following representations and warranties to Buyer:


6.1
Organization and Good Standing of Seller. Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Washington and has all corporate power and authority to own, operate and lease
its properties and carry on its businesses as now conducted, including, without
limitation, the Business. Other than Washington, there are no jurisdictions in
which the nature of the Business or the ownership, leasing or holding of the
Assets makes qualification as a foreign corporation necessary, except for
jurisdictions where the failure to do so as a foreign corporation necessary,
except for jurisdictions where the failure to be so qualified or licensed will
not have, individually, a material adverse effect on the Business.





6.2
Powers: Execution. Seller has all requisite corporate power and authority (i) to
own and operate the Assets; (ii) to conduct the Business; and (iii) to execute,
deliver and perform this Agreement and all other agreements and documents to be
executed and delivered by Seller pursuant to this Agreement (such other
agreements and documents, the "Seller Ancillary Agreements"). The execution and
delivery by Seller of this Agreement and the Seller Ancillary Agreements have
been duly and validly authorized by all necessary corporate action on the part
of Seller. This Agreement is, and this Agreement and the Seller Ancillary
Agreements will be as of the Closing, the valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms,
except to the extent that such enforcement is limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other laws affecting the
rights of creditors generally and general equity principles.



6.3
Breach of Statute or Contract.




 
(a)
Neither the execution and delivery of this Agreement by Seller nor compliance by
Seller with the terms and provisions of this Agreement (a) will, except as set
forth on Schedule 6.3(a), (i) conflict with, (ii) result in a breach of any of
the terms, conditions or provisions of, (iii) constitute a default under, or
(iv) require Seller to obtain any consent, approval or action of, make any
filing with or give any notice to any third party under the terms of any
material Contract or other instrument to which Seller is a party or by which
Seller is bound; (b) will result in the creation or imposition of any
Encumbrance upon or give to others any interest or rights in or with respect to
any of the Assets; or (c) will violate any law, or any statute or regulation of
any governmental authority as such law, statute or regulation relates to Seller,
the Assets or the Business.


-14-

--------------------------------------------------------------------------------





 
(b)
No declaration, filing or registration with, or notice to, or authorization,
consent or approval of any governmental or regulatory body or authority is
necessary for the consummation by Seller of the transactions contemplated
hereby.

 
6.4
No Litigation. Except as set forth on Schedule 6.4, there is no pending or, to
the knowledge of Seller, threatened Litigation (or, to the knowledge of Seller,
any inquiry or investigation of any governmental authority) involving Seller or
that questions the validity of this Agreement, or any action taken, or to be
taken, by Seller in connection with this Agreement or that otherwise relates to
the Assets or the Business. There is no judgment, order, injunction, decree or
award outstanding (whether rendered by a court, administrative agency or
arbitrator), against Seller, or by which Seller or any of the Assets is or may
be bound which relates to the transactions contemplated by this Agreement, the
Assets or the Business.

 
6.5
Legal Compliance. Seller is not in any material violation of any provision of
its organizational documents or of any other instrument, permit, decree, or
order. Seller has operated and is currently operating the Business and has
maintained the Assets in material conformity with all applicable laws,
ordinances, regulations and directives (including, without limitation, those
pertaining to public health or worker safety, but excluding those pertaining to
the environment or the management of pollution or hazardous materials, which are
governed by Section 6.14). Seller has in force all Permits (including
environmental Permits) necessary to conduct the Business.

 
6.6
Financial Statements.

 

 
(a)
Seller has delivered to Buyer copies of the Financial Statements. The Financial
Statements are true and complete in all material respects and were prepared in
accordance with GAAP consistently applied throughout the periods indicated. The
Financial Statements fairly set forth the results of operations and financial
position of the Business, for the period or as of the date indicated, as
applicable.


-15-

--------------------------------------------------------------------------------



 

 
(b)
Since the date of the Financial Statements, except as set forth on Schedule
6.6(b), Seller (i) has not incurred any material obligation or liability
(absolute, accrued, contingent or otherwise) whether due or to become due, other
than in the ordinary course of business consistent in nature and amount with
those incurred in comparable prior periods; (ii) has not mortgaged, pledged or
subjected to lien, charge, security interest or any other encumbrance or
restriction any material portion of the Assets; (iii) has not discharged,
satisfied or paid any material lien, charge, encumbrance or other obligation
other than those then required to be discharged, satisfied or paid; (iv) has not
sold, transferred, leased to others or otherwise disposed of any material
portion of its assets other than in the ordinary course of business; (v) has not
canceled or compromised any debt or claim owed to Seller or released any right
of Seller of material value; and (vi) has not received any notice of termination
or non-renewal of any material Assumed Contract or Permit of Seller.

 
6.7          Title to and Condition of the Assets.
 

 
(a)
The Assets (in the case of leased assets, Seller’s leasehold interest therein)
are free and clear of all security interests, encumbrances, liens, mortgages,
pledges, charges, conditional sale or title retention agreements and
restrictions, except liens for property taxes not yet due and payable, and those
security interests described on Schedule 6.7(a) for which full and complete
releases will be obtained by Seller at or prior to the Closing. Except as set
forth on Schedule 6.7(a), there are no currently effective Uniform Commercial
Code financing statements of record covering any of the Assets.

 

 
(b)
Schedule 2.1(a) is a complete and correct list of all Tangible Personal Property
of Seller related to or used in connection with the Business. Each item listed
on Schedule 2.1(a) is in good condition and repair (subject to ordinary course
wear and tear, maintenance and repairs) and all such items are sufficient in the
aggregate to operate the Business in the ordinary course.



6.8
Contracts. The items listed on Schedule 6.8 include all Contracts to which
Seller is a party or by which Seller is bound, which relate to the conduct of
the Business or Seller's ownership or operation of the Assets. All of the
Assumed Contracts are in full force and effect, and neither Seller, nor, to the
knowledge of Seller, any other party thereto, is in default in respect of any of
the terms or provisions thereof. Except as listed on Schedule 6.8, there are no
disputes or disagreements pending or, to the knowledge of Seller, threatened
among Seller, and any other party under any of the Assumed Contracts, and, to
the knowledge of Seller, there is no basis for any such dispute or disagreement.
True and correct copies of the written Assumed Contracts have been delivered or
made available to Buyer prior to the date hereof.


-16-

--------------------------------------------------------------------------------




6.9
Intellectual Property. Except for Intellectual Property licensed from a third
party under any of the Assumed Contracts, the Intellectual Property listed on
Schedule 6.9 (i) includes all of the Intellectual Property necessary to conduct
the Business substantially as conducted on the date hereof and (ii) is owned by
Seller. Except as indicated on Schedule 6.9, Seller has not granted, licensed,
sublicensed, assigned, transferred or otherwise conveyed any right, title or
interest in or to any of its Intellectual Property to any other person, and, to
the knowledge of Seller, no person or entity other than Seller has any right to
use, license, sublicense or operate under any of its Intellectual Property. None
of Seller's Intellectual Property is subject to any pending or, to the knowledge
of Seller, threatened challenge or reversion. To the knowledge of Seller, the
use of its Intellectual Property by Seller does not infringe on any proprietary
right, trademark, trade name or service mark of any other party, nor has Seller
received any written notice of any allegation thereof



6.10
Insurance. Except as set forth on Schedule 6.10, there are no claims which
relate to the Business or the Assets currently pending under any of Seller's
insurance policies and, to the knowledge of Seller, there is no basis for any
such claims. Copies of all of Seller's insurance policies which relate to the
Business or the Assets have been provided to Buyer.



6.11
Related Party Transactions. Except as set forth on Schedule 6.11, none of the
Assumed Contracts is between or among Seller, on the one hand, and any
shareholder of Seller or any party in any way affiliated with any shareholder of
Seller or Seller, on the other hand.



6.12
Employees and Agents. Schedule 6.12 is a complete and correct list of all
current employees of Seller as of the date hereof (the "Employees"). Except as
set forth on Schedule 6.12 and except as may be otherwise construed by law, all
of the Employees are employed by Seller on an at-will basis. Schedule 6.12
indicates, as to each Employee as of the date hereof, (i) full or part time
status; (ii) job title and function; and (iii) date of hire by Seller. Except as
set forth in Schedule 6.12, none of the Employees has notified Seller as of the
date hereof that such Employee intends to terminate his or her employment with
the Business.



6.13
Tax Returns and Payments. Except as set forth on Schedule 6.13, all tax returns
and reports of Seller required to be filed on or before the date hereof have
been duly prepared and timely filed on or before such date, and all Taxes with
respect to such returns and reports have been timely paid. All tax returns and
reports of Seller required to be filed after the date hereof in respect of any
period prior to or through the Closing Date will be duly prepared and timely
filed, and all Taxes with respect to such returns and reports will be timely
paid by Seller. Seller has fully accrued on its books and has established
adequate reserves for all Taxes payable but not yet due. Except as set forth on
Schedule 6.13, there are no tax liens on any of the Assets, and there is no
basis for the assertion of any such tax liens. Except as set forth on Schedule
6.13, there are no actions or proceedings currently pending or, to the knowledge
of Seller, proposed or threatened by any taxing authority against Seller.


-17-

--------------------------------------------------------------------------------




6.14
Environmental Matters.




 
(a)
Seller is in compliance in all material respects with all applicable
Environmental Laws in respect of the Business and the Assets.




 
(b)
Seller has not received notice or indication advising that Seller is or may be
responsible for any investigation or response costs with respect to a release,
threatened release or cleanup of any Hazardous Materials arising from current or
past activities or operations of Seller in connection with the Business.




 
(c)
For purposes of this Agreement, "Environmental Law" means any law, statute,
ordinance, rule, regulation or order relating to human health, safety or
protection of the environment or to emissions, discharges, releases or
threatened releases of pollutants, contaminants or Hazardous Materials in the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata), or otherwise relating to the
treatment, storage, disposal, transport or handling of Hazardous Material.
"Hazardous Material" means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation and transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyl (PCBs); (b) any
chemicals, materials, substances or wastes which are now or hereafter become
defined or included in the definition of "hazardous substances," "hazardous
wastes," "hazardous materials," "extremely hazardous wastes," "restricted
hazardous wastes," "toxic substances," "toxic pollutants," or words of similar
import, under any Environmental Law; and (c) any other chemical, material,
substance or waste, exposure to which is now or hereafter prohibited, limited or
regulated by any governmental or regulatory authority.



6.15 Employee Benefit Plans.



 
(a)
Schedule 6.15 contains a list identifying each Employee Benefit Plan which is an
"employee benefit plan" (as defined in Section 3(3) of ERISA), which is
maintained or contributed to by Seller and covers any Employee or former
employee of Seller or under which Seller has any liability (the "ERISA Plans").
Copies of the ERISA Plans, including any amendments (and, if applicable, related
trust agreements and insurance contracts) have been made available to Buyer
together with the summary plan description, the most recent determination
letter, the most recent annual report (Form 5500 including, if applicable,
Schedule B thereto) and the most recent actuarial valuation report prepared in
connection with any such plan.


-18-

--------------------------------------------------------------------------------





 
(b)
No "accumulated funding deficiency" (as defined in Section 412 of the Code) has
been incurred with respect to any ERISA Plan subject to Title IV of ERISA,
whether or not waived. No "reportable event" (within the meaning of Section 4043
of ERISA) and no event described in Section 4041, 4042, 4062 or 4063 of ERISA
has occurred in connection with any ERISA Plan other than any event which would
not, individually or in the aggregate, be reasonably expected to have a Seller
MAE. No condition exists and no event has occurred that could constitute grounds
for involuntary termination by the Pension Benefit Guaranty Corporation of any
ERISA Plan. Seller has never had, and will not have as of the Closing Date, any
obligation to contribute to a multiemployer pension plan covered under Title IV
of ERISA. Neither Seller nor any Seller ERISA Affiliate has any material
unsatisfied liability under Title IV of ERISA. For purposes of this Section,
"Seller ERISA Affiliate" means any other person which, together with Seller,
would be treated as a single employer under Section 414 of the Code.




 
(c)
Each ERISA Plan that is intended to be qualified under Section 401(a) of the
Code has received a determination letter from the Internal Revenue Service that
it is so qualified and that the related trust is exempt from tax under Section
501(a) of the Code, and to the knowledge of Seller, is so qualified and exempt.



6.16
Computer Software. Except for the software listed in Schedule 6.16 being
acquired hereunder, all computer programs and software material to the conduct
of the Business (i) are regularly and commercially available without restriction
on an “over-the-counter” or “off-the-shelf” basis and have been so acquired by
Seller and (ii) have not been written or designed or materially modified
specifically for Seller. To the knowledge of Seller, all computer software used
by Seller or installed on any computers owned or used by Seller in connection
with the Business is either (i) owned by Seller or (ii) used pursuant to valid
and effective licenses from the owners thereof. To the knowledge of Seller,
Seller is not in breach or default under any of such licenses, and has not
received any written notice suggesting or alleging that any such breach or
default has occurred or that Seller is using or has used any computer software
without an appropriate license therefrom.



6.17
Reliance. The foregoing representations and warranties are made by Seller with
the knowledge and expectation that Buyer is relying thereon in entering into,
and performing its obligations under, this Agreement.



6.18
No Undisclosed Liabilities. Except as and to the extent reflected in or reserved
against in the Financial Statements or as set forth on the schedules hereto, and
except for liabilities or obligations incurred in the ordinary course of
business consistent with past practice which would not, individually or in the
aggregate, give rise to a Seller MAE, Seller does not have any liability or
obligation, secured or unsecured, whether accrued, absolute, contingent,
unasserted or otherwise, affecting the Assets or the Business which would be
required to be reflected in or reserved against on a consolidated balance sheet,
or in the notes thereto, of the Company prepared in accordance with GAAP.


-19-

--------------------------------------------------------------------------------




ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF BUYER AND BUYER’S PARENT


Each of Buyer and Buyer’s Parent hereby makes the following representations and
warranties to Seller:


7.1
Organization and Good Standing of Buyer. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Florida.
Buyer’s Parent is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.





7.2
Powers; Execution. (a) Buyer has all requisite power and authority (i) to own
and operate its assets; (ii) to conduct its business; and (iii) to execute,
deliver and perform this Agreement and all other agreements to be executed and
delivered by Buyer pursuant to this Agreement (such other agreements, the “Buyer
Ancillary Agreements"). The execution and delivery of this Agreement and the
Buyer Ancillary Agreements have been duly and validly authorized by all
necessary corporate action on the part of Buyer. This Agreement is, and this
Agreement and the Buyer Ancillary Agreements will be as of Closing, the valid
and binding obligations of Buyer, enforceable against Buyer in accordance with
their respective terms, except to the extent that such enforcement is limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
laws affecting the rights of creditors generally and general equity principles.



7.3
Breach of Statute or Contract.




 
(a)
Neither the execution and delivery of this Agreement by Buyer nor compliance by
Buyer with the terms and provisions of this Agreement (a) will conflict with or
result in a breach of any of the terms, conditions or provisions of any contract
or other instrument to which Buyer or Buyer’s Parent is a party or by which
Buyer is or may be bound or constitute a default thereunder, or (b) will violate
any law, or any statute or regulation of any governmental authority as such law,
statute or regulation relates to Buyer.


-20-

--------------------------------------------------------------------------------





 
(b)
No declaration, filing or registration with, or notice to, or authorization,
consent or approval of any governmental or regulatory body or authority is
necessary for the consummation by Buyer or Buyer’s Parent of the transactions
contemplated hereby. Except as set forth on Schedule 7.3(b), the transactions
contemplated hereby will not require Buyer to obtain any consent, approval or
action of, make any filing with or give any notice to any third party under the
terms of any Contract or other instrument to which Buyer is a party or by which
Buyer is bound.



7.4
No Litigation. There is no pending or, to the knowledge of Buyer or Buyer’s
Parent, threatened Litigation involving Buyer or Buyer’s Parent that questions
the validity of this Agreement, or any action taken, or to be taken, by Buyer or
Buyer’s Parent in connection with this Agreement. There is no judgment, order,
injunction, decree or award outstanding (whether rendered by a court,
administrative agency or arbitrator), against Buyer or Buyer’s Parent or by
which Buyer or Buyer’s Parent is or may be bound which relates to the
transactions contemplated by this Agreement.





ARTICLE VIII
CONDUCT OF THE BUSINESS


8.1
Conduct of Business. Seller covenants and agrees with Buyer that between the
date of this Agreement and the Closing Date, except as provided on Schedule 8.1:




 
(a)
The Business will be conducted by Seller in the ordinary course and in the same
manner as heretofore conducted, subject to matters beyond Seller's reasonable
control.




 
(b)
Seller will maintain, or cause to be maintained, insurance on the Assets and the
Business substantially as heretofore in effect.




 
(c)
Without Buyer's prior written approval, no increase in either the base pay,
commission rate, bonus or other compensation to any of the Employees will be
announced, instituted or paid (except for normal increases and earned bonuses
given in the ordinary course of business).




 
(d)
(i) Without prior notification to Buyer, no material contract or commitment
related to the Business or the Assets will be entered into by Seller; and (ii)
without Buyer's prior written approval, no contract or commitment related to the
Business or the Assets will be entered into by Seller outside of the ordinary
course of business.




 
(e)
(i) Without prior notification to Buyer, none of the Assumed Contracts will be
terminated, extended or amended by Seller in any material respect; and (ii)
without Buyer's prior written approval, none of the Assumed Contracts will be
terminated, extended or amended by Seller in any respect outside of the ordinary
course of business.


-21-

--------------------------------------------------------------------------------




 
(f)
Seller will notify Buyer of the withdrawal of any shareholder of Seller or the
termination of any such membership by the board of directors of Seller.




 
(g)
Seller will use commercially reasonable efforts to maintain the existing good
condition and repair of the Assets.




 
(h)
Seller will not sell, transfer, license, otherwise dispose of (other than in the
ordinary course of business), or create or permit to become effective any
Encumbrance on, any of the Assets (other than the Permitted Encumbrances), nor
will Seller agree or commit to do any of the foregoing.




 
(i)
Upon receipt of actual knowledge thereof, Seller will promptly advise Buyer of
the commencement or threat against Seller of any material Litigation relating to
or affecting Seller, the Business or the Assets.




 
(j)
Neither Seller nor any of its representatives will, directly or indirectly,
solicit, review, discuss, negotiate or otherwise consider or accept any inquiry
or proposal relating to the sale of any of the Assets or the Business.



For purposes of this Section 8.1 only, "outside of the ordinary course of
business" means (i) not reflected in the operating budget of Seller, and (ii)
not required by any governmental or regulatory authority.


8.2
Access to Information. From the date of this Agreement to the Closing Date,
Seller shall provide Buyer and its representatives with reasonable access,
during normal business hours and upon advance notice, to the Employees, books
and records and operations of the Business for Buyer's continuing review of the
Business and the preparation of an integration and transition plan for the
Business and the Employees of Seller hired by Buyer.



8.3
Best Efforts. From the date of this Agreement to the Closing Date, Buyer and
Seller shall use their respective best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things reasonably necessary
under applicable laws and regulations to consummate the transactions
contemplated by this Agreement, including, in the case of Buyer, furnishing
necessary security deposits and other customary financial information to third
parties in connection with the assignment of any of the Assumed Contracts (other
than those security deposits that were previously paid by Seller under such
Assumed Contracts and that are included in the Assets) .


-22-

--------------------------------------------------------------------------------




8.4
Public Statements. Prior to the Closing Date, no party hereto shall issue any
public announcement, statement or other disclosure with respect to this
Agreement or the transactions contemplated hereby without the prior written
consent of the other party hereto, which consent shall not be unreasonably
withheld or delayed, except as may be required by law.



8.5
Litigation. Between the date hereof and the Closing Date, upon receipt of actual
knowledge thereof, each party hereto will promptly advise the other party hereto
of the commencement or threat of any Litigation relating to or affecting the
transaction contemplated by this Agreement.



ARTICLE IX
CONDITIONS TO CLOSING; TERMINATION


9.1
Conditions to the Obligations of Buyer to Close. The obligation of Buyer to
close hereunder shall be subject to satisfaction or waiver by Buyer of the
following conditions at or prior to the Closing:




 
(a)
Each of the representations and warranties of Seller made in or pursuant to this
Agreement shall be true and correct as of the Closing Date, except that such
representations and warranties expressly made as of a specific date need only be
true as of such specified date, and each of the covenants and agreements of
Seller to be performed on or prior to the Closing Date shall have been duly
performed in all respects;




 
(b)
Seller shall not be experiencing a Seller MAE.




 
(c)
No provision of any applicable law or regulation and no judgment, injunction,
order or decree shall prohibit the consummation of the Closing.




 
(d)
Seller shall have obtained the third-party consents described on Schedule
9.1(d).

 
9.2
Conditions to the Obligations of Seller to Close. The obligations of Seller to
close hereunder shall be subject to satisfaction or waiver by Seller of the
following conditions at or prior to the Closing:




 
(a)
Each of the representations and warranties of Buyer made in or pursuant to this
Agreement shall be true and correct in all material respects as of the Closing
Date, except that such representations and warranties expressly made as of a
specific date need only be true as of such specified date, and each of the
covenants and agreements of Buyer to be performed on or prior to Closing shall
have been duly performed in all material respects.


-23-

--------------------------------------------------------------------------------





 
(b)
No provision of any applicable law or regulation and no judgment, injunction,
order or decree shall prohibit the consummation of the Closing.




 
(c)
Buyer shall have delivered, or caused to be delivered, to Seller at the Closing,
duly executed copies of the Assignment and Assumption, and the other Closing
deliveries contemplated by Section 4.3.




 
(d)
Buyer or Buyer’s Parent shall not be experiencing a Buyer’s MAE.



9.3          Termination. This Agreement may be terminated at any time prior to
the Closing:


(a)           by the mutual written consent of Buyer and Seller;



 
(b)
by either Buyer or Seller if any court or governmental body or agency thereof
shall have enacted, promulgated or issued any statute, rule, regulation, ruling,
writ or injunction, or taken any other action, (i) restraining, (ii) enjoining,
(iii) prohibiting or (iv) otherwise preventing the parties from the practical
realization of the benefits contemplated by this Agreement and all appeals and
means of appeal therefrom have been exhausted, and, in the case of clause (iv),
Buyer and Seller have used their respective best efforts to negotiate a
mutually-satisfactory alternative, but have failed to reach an agreement on any
such alternative.



9.4
Effect of Termination. If this Agreement is terminated pursuant to Section
9.3(a) hereof, this Agreement shall forthwith become null and void and there
shall be no liability on the part of any party hereto. In the event of any other
termination, the parties shall retain any and all rights, claims or causes of
action in existence at the time of such termination which are based upon, or
arose incidental to a breach of any covenant, representation or warranty made
hereunder.





ARTICLE X
INDEMNITEES


10.1
Survival. All of the representations, warranties, agreements and covenants
contained in this Agreement shall be continuing and shall survive the
Closing; provided that the representations and warranties of Seller contained in
Article VI and of Buyer contained in Article VII shall survive the Closing until
the date that is thirty-six(36) months after the Closing Date. Notwithstanding
the preceding sentence, the expiration of any representation or warranty shall
not be applicable to any claim as to which specific, written notice has been
delivered to the other party prior to the applicable expiration date pursuant to
Section 10.4.


-24-

--------------------------------------------------------------------------------



10.2
General Indemnification by Seller. Seller agrees, subject to the other
provisions of this Article X, to protect, defend, indemnify and hold harmless
Buyer, its employees, representatives and affiliates and their respective
successors and assigns, from, against and in respect of any and all losses,
costs, damages, charges or expenses of any nature (including reasonable
attorney's fees) resulting from or relating to (a) the Retained Liabilities; or
(b) any breach of any representation or warranty or nonfulfillment of any
agreement or covenant on the part of Seller contained in this Agreement.



10.3
General Indemnification by Buyer. Buyer agrees, subject to the other provisions
of this Article X, to protect, defend, indemnify and hold harmless Seller, its
employees, representatives and affiliates, and their respective successors and
assigns, from, against and in respect of any and all losses, costs, damages,
charges or expenses of any nature (including reasonable attorney's fees)
resulting from or relating to (a) the Business or the Assumed Liabilities; or
(b) any breach of any representation or warranty or nonfulfillment of any
agreement or covenant on the part of Buyer contained in this Agreement.



10.4
Notification of Claims. The parties hereto shall provide each other with (a)
written notice of all third party actions, suits, proceedings, claims, demands
or assessments subject to the indemnification provisions of this Article X
(collectively, 'Third Party Claims") brought at any time following the Closing
Date within 30 days of the date such Third Party Claim arises, and (b) prompt
written notice of all other claims or demands for indemnification pursuant to
the provisions of this Article IX; provided, however, that the failure to
provide timely notice shall not affect the indemnification obligations of any
party except to the extent such party shall have been materially prejudiced as a
result of such failure. The party against whom a Third Party Claim is brought
shall make available to the indemnifying party all relevant information material
to the defense of such claim. The indemnifying party shall have the right to
control the defense of all Third Party Claims with counsel of its choice,
subject to the indemnified party's right to participate in the defense. The
indemnified party shall have the right to elect to join or participate in the
defense of any Third Party Claim at its sole expense, and no claim shall be
settled or compromised without the consent of the indemnified party, which
consent shall not be unreasonably withheld or delayed; provided, however, that
in the event consent is so withheld, the indemnifying party shall have no
liability in excess of the settlement amount for which consent was sought.



10.5
Mitigation, Etc. Any party seeking indemnification for any damages for which it
is entitled to seek indemnification shall use its best efforts to mitigate its
damages in connection with such indemnity claim. The indemnification obligation
of any party shall be adjusted so as to give credit to such party for (i) any
tax benefits, to the party seeking indemnification, calculated at the marginal
U.S. federal and state corporate tax rates, resulting from the claim for
indemnification, except that tax benefits relating to timing differences shall
be valued at net present value with a discount rate equal to the indemnified
party's average cost of capital for the previous year, or (ii) any other
recovery available to the party being indemnified, including, without
limitation, insurance, net of any retro-premium adjustment or similar program or
plan, and contractual or other rights to indemnification available from third
parties.


-25-

--------------------------------------------------------------------------------




ARTICLE XI
COVENANT NOT TO COMPETE


11.1
Non-Competition. CoroWare, Inc.. agrees that at no time for a period of four (4)
years after the date hereof shall such parties, directly or indirectly, whether
as owner, employee, consultant, representative, trustee, member, partner,
proprietor or otherwise:




 
(a)
Acquire an ownership interest in, work for, render advice or assistance to or
otherwise engage in or enter into any aspects of the business of any
“Competitor” (as defined below); or




 
(b)
Contact, solicit or entice, or attempt to contact, solicit or entice, any
“Customer” or “Supplier” of the Business so as to cause, or attempt to cause,
any of said Customers or Suppliers not to do business with the Buyer or to
purchase products or services sold by the Buyer from any source other than the
Buyer;




 
(c)
Induce, or attempt to induce, any person who is then currently an employee of
the Buyer to accept employment with the Seller, any affiliate of the Seller or a
Competitor, or hire any person who is then currently an employee of the Buyer;
or




 
(d)
Use or disclose directly or indirectly to any person outside of the Buyer any
information of a secret or confidential nature (but this restriction shall not
apply to general “know-how” acquired in the conduct of the Buyer’s business).
For the purposes of this Agreement, the term “information of a secret or
confidential nature” shall mean information of any nature and in any form:



(i)           Which is the property of the Buyer;



 
(ii)
Which at the time or times concerned is not generally known to other persons
engaged in business similar to those conducted by the Buyer;




 
(iii)
Which relates to any one or more of the aspects of the Buyer’s business; and,


-26-

--------------------------------------------------------------------------------





 
(iv)
Which confers, or tends to confer, a business advantage upon a party possessing
such information.



Information of a secret or confidential nature may include, without limitation,
proprietary trade secrets, customer lists, supplier lists, software and software
source codes, internal price lists, manufacturing methods and financial data.


11.2
Definition. For purposes of this Article XI, the term “Competitor” shall mean
any business, incorporated or otherwise, which sells products or provides
services competitive with those sold or provided by the Business as of the date
hereof, and the terms “Customer” and “Supplier” shall mean those persons or
entities to whom or from which Seller sold or purchased or attempted to sell or
to purchase assets used in or sold by the Business during the last twenty-four
(24) months prior to the Closing Date. Notwithstanding the foregoing, nothing in
this Article XI shall be construed to prohibit Seller from doing business with
any Competitor or Customer to the extent such matters are not competitive with
the Business, as currently conducted.



11.3
Covenants Reasonable. Seller acknowledges that it and its affiliates possess
valuable and unique information and experiences concerning the business of the
Buyer and that any activities in violation of the provisions of this Article XI
would have a material and adverse effect upon the Buyer. Accordingly, Seller
acknowledges that the scope and substance of the covenants contained herein are
fair and reasonable, have been bargained for in arms’ length dealings, and do
not deprive it or its affiliates of an opportunity to earn a livelihood.



11.4
Enforcement. In addition to all other legal remedies available to the Buyer for
the enforcement of the covenants of this Article XI, Seller acknowledges and
agrees that Buyer shall be entitled to an injunction by any court of competent
jurisdiction to prevent or restrain any breach or threatened breach hereof.
Seller further agrees that if any of the covenants set forth herein shall at any
time be rendered invalid to any extent by any court of competent jurisdiction,
such covenant shall be deemed modified to the extent necessary to render it
enforceable.



ARTICLE XII
FURTHER COVENANTS


12.1
Mail and Communications. Seller shall promptly remit to Buyer any checks, cash,
payments, mail or other communications relating to the Assets or the Business
which are received by Seller after the Closing Date. Buyer shall promptly remit
to Seller any checks, cash, payments, mail or other communications relating to
the Excluded Assets or the Retained Liabilities which are received by Buyer
after the Closing Date.


-27-

--------------------------------------------------------------------------------




12.2
Taxes. All tax returns and reports of Seller required to be filed after the
Closing Date in respect to any period prior to or through the Closing Date will
be duly and timely filed, and all Taxes upon Seller, the Assets or the Business
which are due and payable in respect to such periods, will be paid by Seller.
Buyer shall pay when due any sales, transfer, excise, value added or other Taxes
which may be imposed by any state or governmental agency in connection with the
sale and transfer of the Assets to Buyer.



12.3
Access to Records. After the Closing Date, (a) Buyer shall give to Seller such
access to the available books and records of the Business included in the Assets
during normal business hours upon reasonable advance notice as may be reasonably
required by Seller for tax, audit or other business purposes, and (b) Seller
shall give to Buyer such access to any available books and records (including,
without limitation, audit workpapers, and other records) of Seller relating to
the Business during normal business hours upon reasonable advance notice as may
be reasonably required by Buyer for securities reporting, tax, audit or other
business purposes. Buyer shall maintain all such books and records for a period
of seven (7) years after the Closing Date.



12.4
Further Assurances. Upon the request and at the expense of Buyer, but without
further consideration, Seller shall do, execute, acknowledge, deliver and file,
or shall cause to be done, executed, acknowledged, delivered and filed, all such
further acts, deeds, transfers, conveyances, assignments or assurances as may be
reasonably required for the efficient transferring, conveying and assigning to
Buyer, or for aiding and assisting in the reducing to possession by Buyer, of
any of the Assets.



12.5
Expenses and Finder's Fees. Seller, on the one hand, and Buyer, on the other
hand, shall each bear their own expenses incurred in connection with the
negotiation, execution and performance of this Agreement. The parties each
represent and warrant that they have not engaged or dealt with any broker,
investment banker, finder, or agent so as to create or incur any obligation for
any brokerage fees, finder's fees or other commissions in connection with this
Agreement or the consummation of the transaction contemplated hereby.



12.6
Bulk Sales Laws. Buyer hereby waives compliance by Seller with the provisions of
any bulk sales, bulk transfer or similar laws applicable to the transfer of the
Assets pursuant to this Agreement, and Seller hereby agrees to pay and discharge
when due all claims of creditors which could be asserted against Buyer by reason
of such non-compliance to the extent that such liabilities do not constitute
Assumed Liabilities.



12.7
Insurance. Seller shall cause Buyer to be added as a named insured to each of
Seller's insurance policies, to the extent permitted by such policies, effective
as of the Closing Date.


-28-

--------------------------------------------------------------------------------




12.8
Change of Name. On or before the Closing Date, Seller shall (a) amend its
governing documents and take all other actions necessary to change its name to
one sufficiently dissimilar to Seller’s present name, in Buyer’s judgment, to
avoid confusion and (b) take all actions requested by Buyer to enable Buyer to
change its name to CoroWare, Inc.



12.9
Unemployment Insurance Account. If Buyer elects, Seller shall take all steps
necessary to transfer its unemployment insurance reserve account with the State
of Washington to the Buyer to the extent allowed by law.



ARTICLE XIII
GENERAL


13.1
Waiver. Any failure of any of the parties hereto to comply with any of its
obligations or agreements or to fulfill any conditions herein contained may be
waived only by a written waiver from the other party. No failure by any party
hereto to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder by such party preclude any other or future exercise of that
right or any other right hereunder by that party.



13.2
Notices. All notices, requests or other communications required or permitted
hereunder shall be given in writing by hand delivery, registered mail, certified
mail or overnight courier, return receipt requested, postage prepaid, to the
party to receive the same at its respective address set forth below, or at such
other address as may from time to time be designated by such party to the other
in accordance with this Section 13.2:



If to Seller, to:
CoroWare, Inc
677 120th Ave. NE, #153
Bellevue, WA 98005
ATTENTION: Lloyd T. Spencer
   
If to Buyer, to:
Innova Holdings, Inc
17105 San Carlos Blvd
Suite A6151
Fort Myers Beach, Florida 33931
ATTENTION: Walter K. Weisel
   
with a copy to:
Linda Robison
2659 West Gulf Drive, Unit B-102
Sanibel, FL 33948

 
-29-

--------------------------------------------------------------------------------



All such notices and communications hereunder shall be deemed given when
received, as evidenced by the acknowledgment of receipt issued with respect
thereto by the applicable postal authorities or the signed acknowledgment of
receipt of the person to whom such notice or communication shall have been
addressed.


13.3
No Third Party Beneficiaries. Neither this Agreement nor any provision hereof,
nor any Schedule hereto or document executed or delivered herewith, shall create
any right in favor of or impose any obligation upon any person or entity other
than the parties hereto and their respective successors and permitted assigns.



13.4
Headings. Captions and paragraph headings used herein are for convenience only,
are not a part of this Agreement and shall not be used in construing it.



13.5
Entire Agreement. The making, execution and delivery of this Agreement by the
parties has been induced by no representations, statements, warranties or
agreements other than those herein expressed. This Agreement, together with the
Schedules and the other agreements and documents referred to herein, embodies
the entire understanding of the parties hereto and there are no other agreements
or understandings, written or oral, in effect between the parties relating to
the subject matter hereof; except as specifically referenced herein. This
Agreement may be amended or modified only by a written instrument signed by the
parties. This Agreement supersedes and terminates all prior discussions,
negotiations, understandings, arrangements and agreements between the parties
relating to the subject matter hereof.



13.6
Counterparts. This Agreement may be executed in any number of duplicate
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.



13.7
Assignability. None of the parties hereto may assign this Agreement without the
prior written consent of the other, which consent will not be unreasonably
withheld or delayed. Any impermissible attempted assignment of this Agreement
without such prior written consent shall be void.



13.8
Successors and Assigns. This Agreement and the provisions hereof shall be
binding upon and inure to the benefit of the respective successors and permitted
assigns of the parties hereto.



13.9
Knowledge. Except as otherwise expressly provided for herein, the term "Seller's
knowledge," or words to that effect shall mean the knowledge of Lloyd Spencer
and David Hyams, and the term "Buyer's knowledge," or words to that effect shall
mean the knowledge of Walter Weisel and Eugene Gartlan, in each case following
reasonable inquiry.


-30-

--------------------------------------------------------------------------------



13.10
Remedies. The parties acknowledge that either party's breach of any provision of
this Agreement will cause substantial, irreparable harm to the other party,
which cannot be adequately compensated by monetary damages alone. In the event
of either party's violation or threatened violation of any provision of this
Agreement, such party agrees that the other party, without limiting any other
legal or equitable remedies available to it, shall be entitled to equitable
relief by injunction or otherwise from any court of competent jurisdiction.



13.11
Governing Law. The parties hereto have agreed that the validity, construction,
operation and effect of any and all of the terms and provisions of this
Agreement shall be determined and enforced in accordance with the substantive
laws of the State of Florida without giving effect to principles of conflicts of
law thereunder.



13.12
Construction. The parties hereto agree that this Agreement is the product of
negotiation between sophisticated parties and individuals, all of which were
represented by counsel, and each of whom had an opportunity to participate in
and did participate in, the drafting of each provision hereof. Accordingly,
ambiguities in this Agreement, if any, shall not be construed strictly or in
favor of or against any party hereto but rather shall be given a fair and
reasonable construction without regard to the rule of contra proferentum.



IN WITNESS WHEREOF, the parties have duly signed this Agreement the day and year
first written above.
 

CoroWare, Inc.     CoroWare Technologies, Inc.         BY: /s/ Lloyd T. Spencer
    BY: /s/ Walter K. Weisel

--------------------------------------------------------------------------------

                 President
   

--------------------------------------------------------------------------------

          Walter K. Weisel, President
   

 
 
Innova Holdings, Inc. hereby guarantees all obligations of CoroWare
Technologies, Inc. , including without limitation all payment and performance
obligations.



        Innova Holdings, Inc.  
   
   
    By:   /s/ Walter K. Weisel
 
 

--------------------------------------------------------------------------------

 Its: 
Chairman & CEO


-31-

--------------------------------------------------------------------------------


 
EXHIBITS
 
A - Bill of Sale
 
B - Promissory Note
 
C - Executive Employment Agreement
 
D - General Employment Agreement
 
E.   EscrowAgreement

-32-

--------------------------------------------------------------------------------



SCHEDULES


2.1(a)
Tangible Personal Property relating to the Business
2.1(b)
Inventory
2.1(e)
All Intangible Assets with Filing or Registration
2.1(f)
Logos and Other Intellectual Property
2.1(g)
Registered Names
2.1(i)
Permits relating to the Business
2.1(j)
Assumed Contracts
2.1(k)
Telephone and Fax Numbers and E-Mail Addresses
2.1(l)
URL Sites
2.1(m)
Claims Against Seller
2.1(n)
Accounts Receivable
3.2(a)
Wire Transfer Instructions for Seller
3.4
Allocation of the Purchase Price
5.3
Employee Accrual
5.4
Costs Under Assumed Contracts
6.3(a)
Breach of Contract
6.4
Litigation
6.6(b)
Financial Statements
6.7(a)
Exceptions to Title to Tangible Personal Assets
6.8
Contracts
6.9
Intellectual Property
6.10
Insurance Claims
6.11
Related Party Transactions
6.12
Employees
6.13
Tax Returns and Payments
6.15
ERISA Plans
6.16
Computer Software
6.17
Knowledge Concerning Condition of Premises
7.3 (b)
Buyer's Third-Party Consents
8.1
Conduct of Business
9.1(d)
Seller’s Third-Party Consents

 
-33-

--------------------------------------------------------------------------------



EXHIBIT A
BILL OF SALE


Know All Men, by this Bill of Sale, made this 12 day of May 2006, CoroWare,
Inc., a Washington corporation (the “Seller”), for good and valuable
consideration to this day paid by CoroWare Technologies, Inc., a Florida
corporation (the “Buyer”), receipt and sufficiency of which consideration is
hereby acknowledged by Seller, does hereby bargain, grant, sell, convey, assign,
transfer and deliver to Buyer, and its successors and assigns pursuant to the
terms and provisions of that certain Asset Purchase Agreement dated on even date
herewith by and between Seller and Buyer (the “Asset Purchase Agreement”), all
of the right, title and interest of the Seller in and to the Assets.


To have and to hold, the property conveyed hereby unto Buyer, its successors and
assigns, absolutely and unconditionally, and Seller does hereby bind itself, its
successors and assigns, to warrant and forever defend the title to such property
to Buyer and its successors and assigns against every person lawfully making any
claim thereto. Seller further hereby agrees that it will at any time and from
time to time with the request of Buyer execute and deliver to Buyer any and all
such instruments as Buyer may reasonably request for the purpose of vesting in
Buyer the full right, title and interest of Seller in and to any of the Assets
intended to be transferred, assigned, conveyed or delivered by the Asset
Purchase Agreement or to enable Buyer to enjoy the Assets or to carry out the
intent and purposes hereof.


Seller warrants that it is the owner of the Purchased Assets, has full power and
authority to sell the Purchased Assets and that the Purchased Assets are free
from all liens and encumbrances.


The provisions of this Bill of Sale are subject, in all respects, to the terms
and conditions of the Asset Purchase Agreement and all of the representations,
warranties, covenants and agreements of the parties contained therein, all of
which are incorporated herein by reference and all of which shall survive the
execution and delivery of this Bill of Sale to the extent set forth in the Asset
Purchase Agreement. All capitalized terms not otherwise defined herein shall
have the meaning set forth for them in the Asset Purchase Agreement.


IN WITNESS WHEREOF, the Seller has executed this Bill of Sale to be effective as
of the date first above written.
 

       
Seller:
CoroWare, Inc.
  By:      

--------------------------------------------------------------------------------

President




        By:      

--------------------------------------------------------------------------------

__________________, Secretary    



-34-

--------------------------------------------------------------------------------


 
EXHIBIT B


PROMISSORY NOTE
(On behalf of CoroWare Technologies, Inc regarding the asset purchase agreement
entered into between CoroWare Technologies, Inc., Innova Holdings, Inc. and
CoroWare Inc.)




$70,000.00
Fort Myers, Florida
 
May 15, 2005





FOR VALUE RECEIVED, Innova Holdings, Inc. ("Maker") whose address is 17105 San
Carlos Blvd, Suite A6151, Fort Myers, Florida promises to pay to CoroWare, Inc
(“Payee”), whose address is 677 120th Ave NE, # 153, Bellevue, Washington the
sum of Seventy Thousand Dollars ($70,000.00), without interest, payable as
follows: on or prior to the date which is one month after the date hereof, the
amount of Twenty Thousand Dollars ($20,000) and Ten Thousand Dollars ($10,000)
in each month for five months beginning on the date which is six months after
the date hereof.


1. Prepayment. This Note may be prepaid at any time, in whole or in part,
without premium or penalty, but with accrued interest to the date of prepayment.
All payments hereon shall be applied first to the payment of accrued interest
and the balance shall be applied to principal.


3. Payment. Payment of principal and interest hereon shall be made at the
address of Payee, or at any other place Payee designates in writing from time to
time, and shall be in lawful money of the United States of America.


4. Acceleration of Payment. The entire principal amount hereof, together with
all accrued interest, shall immediately become due and payable (without demand
for payment, notice of nonpayment, presentment, notice of dishonor, protest,
notice of protest, or any other notice or demand, all of which Maker hereby
waives) if:


a. Maker fails to pay when due any installment of interest or principal on this
Promissory Note and such failure continues for a period of fifteen (15) days;


b. Maker defaults in the performance of, or compliance with, any other term,
provision, covenant, or condition of this Promissory Note, or of any other
agreement with Payee, and the default or noncompliance is not remedied to
Payee's satisfaction within thirty (30) days after Payee gives Maker written
notice of the default or noncompliance;


c. Maker suspends payment of its obligations, or admits in writing to his
inability to pay its debts generally as they become due;


d. Maker makes an assignment for the benefit of creditors, or a trustee or
receiver of Maker or of a substantial portion of its assets is appointed, and
the trustee or receiver is not discharged within sixty (60) days;

-35-

--------------------------------------------------------------------------------




e. Any proceeding involving Maker is voluntarily commenced by Maker under any
bankruptcy, reorganization, insolvency, readjustment of debt, marshalling of
assets and liabilities, dissolution, or liquidation law or statute of the United
States or of any state, or a proceeding of this nature is involuntarily
instituted against Maker, and Maker by any action indicates its approval of, or
consent to, or acquiescence in, the proceeding, or the proceeding remains
undismissed for sixty (60) days; or


f. A final judgment for the payment of money is rendered against Maker, and
Maker does not discharge the judgment or procure a stay of the execution thereof
within thirty (30) days after the date of entry and service of a copy of the
judgment, or cause execution of the judgment to be stayed during an appeal.



5. Costs of Collection. If Maker fails to make timely the payments required
hereby, Maker shall pay all cost of collection when incurred including, without
limitation, actual attorneys' fees and expenses and court costs. Such costs will
be added to the balance of principal and interest then due.


6. Failure or Delay Non-Waiver. Failure of the holder hereof to assert any right
contained herein, or delay in asserting any such right, shall not be deemed a
waiver of that right.


7. Waiver of Procedural Defenses. Maker waives demand for payment, notice of
nonpayment, presentment, notice of dishonor, protest, notice of protest, or any
other notice or demand in connection with this Promissory Note.


8. Modifications. This Note may not be changed, modified or amended, or
terminated, nor may any of its provisions be waived, except by an agreement in
writing signed by the party against whom enforcement thereof is sought.


9. Choice of Law. This Note shall be governed by and construed in accordance
with the laws of the State of Florida.
 
10. Promises Binding. This Note shall be binding upon Maker and Maker's
successors, and assigns.



        Innova Holdings, Inc.  
   
   
    By:      

--------------------------------------------------------------------------------

 Its:
 

--------------------------------------------------------------------------------


-36-

--------------------------------------------------------------------------------



CONTINGENT PROMISSORY NOTE
(On behalf of CoroWare Technologies, Inc regarding the asset purchase agreement
entered into between CoroWare Technologies, Inc. Innova Holdings, Inc. and
CoroWare Inc.)




$350,000.00
Fort Myers, Florida
 
May 16, 2006





FOR VALUE RECEIVED, Innova Holdings, Inc. ("Maker") whose address is 17105 San
Carlos Blvd, Suite A6151, Fort Myers, Florida promises to pay to CoroWare, Inc
(“Payee”), whose address is 677 120th Ave NE, #153, Bellevue, Washington 98005,
the sum of up to Three Hundred Fifty Thousand Dollars ($350,000.00), without
interest, subject to the contingencies set forth in that certain Asset Purchase
Agreement dated May 12, 2006 by and between CoroWare Technologies, Inc and
CoroWare, Inc. payable on the date which is thirty days following the date which
is one year after the date hereof except for the contingent payment of $25,000
each quarter for the first twelve months from May 16, 2006, which amounts will
be payable thirty days following the end of each quarter. All defined terms, not
otherwise defined herein shall have the meaning set forth in the Asset Purchase
Agreement.
 
1. Prepayment. This Note may be prepaid at any time, in whole or in part,
without premium or penalty, but with accrued interest to the date of prepayment.
All payments hereon shall be applied first to the payment of accrued interest
and the balance shall be applied to principal.


3. Payment. Payment of principal and interest hereon shall be made at the
address of Payee, or at any other place Payee designates in writing from time to
time, and shall be in lawful money of the United States of America.


4. Acceleration of Payment. The entire principal amount hereof, together with
all accrued interest, shall immediately become due and payable (without demand
for payment, notice of nonpayment, presentment, notice of dishonor, protest,
notice of protest, or any other notice or demand, all of which Maker hereby
waives) if:


a. Maker fails to pay when due any installment of interest or principal on this
Promissory Note and such failure continues for a period of fifteen (15) days;


b. Maker defaults in the performance of, or compliance with, any other term,
provision, covenant, or condition of this Promissory Note, or of any other
agreement with Payee, and the default or noncompliance is not remedied to
Payee's satisfaction within thirty (30) days after Payee gives Maker written
notice of the default or noncompliance;


c. Maker suspends payment of its obligations, or admits in writing to his
inability to pay its debts generally as they become due;


d. Maker makes an assignment for the benefit of creditors, or a trustee or
receiver of Maker or of a substantial portion of its assets is appointed, and
the trustee or receiver is not discharged within sixty (60) days;

-37-

--------------------------------------------------------------------------------




e. Any proceeding involving Maker is voluntarily commenced by Maker under any
bankruptcy, reorganization, insolvency, readjustment of debt, marshalling of
assets and liabilities, dissolution, or liquidation law or statute of the United
States or of any state, or a proceeding of this nature is involuntarily
instituted against Maker, and Maker by any action indicates its approval of, or
consent to, or acquiescence in, the proceeding, or the proceeding remains
undismissed for sixty (60) days; or


f. A final judgment for the payment of money is rendered against Maker, and
Maker does not discharge the judgment or procure a stay of the execution thereof
within thirty (30) days after the date of entry and service of a copy of the
judgment, or cause execution of the judgment to be stayed during an appeal.



5. Costs of Collection. If Maker fails to make timely the payments required
hereby, Maker shall pay all cost of collection when incurred including, without
limitation, actual attorneys' fees and expenses and court costs. Such costs will
be added to the balance of principal and interest then due.


6. Failure or Delay Non-Waiver. Failure of the holder hereof to assert any right
contained herein, or delay in asserting any such right, shall not be deemed a
waiver of that right.


7. Waiver of Procedural Defenses. Maker waives demand for payment, notice of
nonpayment, presentment, notice of dishonor, protest, notice of protest, or any
other notice or demand in connection with this Promissory Note.


8. Modifications. This Note may not be changed, modified or amended, or
terminated, nor may any of its provisions be waived, except by an agreement in
writing signed by the party against whom enforcement thereof is sought.


9. Choice of Law. This Note shall be governed by and construed in accordance
with the laws of the State of Florida.
 
10. Promises Binding. This Note shall be binding upon Maker and Maker's
successors, and assigns.
 



        Innova Holdings, Inc.  
   
   
    By:      

--------------------------------------------------------------------------------

 Its:
 

--------------------------------------------------------------------------------



-38-

--------------------------------------------------------------------------------


 